DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2020/0263584 to Yagi et al. (Yagi).
In Reference to Claim 1
Yagi, Fig.3 and 4 discloses:
[AltContent: arrow][AltContent: textbox (C)][AltContent: rect][AltContent: textbox (A)][AltContent: textbox (B)][AltContent: arrow][AltContent: rect][AltContent: textbox (A)][AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    726
    549
    media_image1.png
    Greyscale

A saddle-riding type vehicle exhaust structure (8), comprising: 
	an exhaust pipe (45,46, 47) that is connected to an exhaust port (39, 40) connecting to a combustion 5chamber of an engine (7) and has a circular cross-sectional shape which is orthogonal to an exhaust flow direction; and a muffler (48) that is connected to a downstream side in the exhaust flow direction of the exhaust pipe, 
	wherein the exhaust pipe comprises 10a muffler connection part (A) that is connected to the muffler, an exhaust pipe upstream part (C) that is positioned on an upstream side in the exhaust flow direction of the muffler connection part, and 
	an exhaust pipe downstream part (B) that is positioned on a downstream side in the exhaust flow direction of the muffler connection part, 15a cross-sectional area (48) that is orthogonal to the exhaust flow direction of the muffler connection part (A) is larger than each of a minimum value of a cross-sectional area that is orthogonal to an exhaust flow direction of the exhaust pipe upstream part and a minimum value of a cross-sectional area that is orthogonal to an exhaust flow direction of the exhaust pipe downstream part, see Annotated Fig.3 above, and 
	20a vehicle width direction size (F from Rr to Fr) of the cross-sectional shape of the muffler connection part and a vertical direction size (D from Lo to U) of the cross-sectional shape of the muffler connection part are different from each other, see Fig.4 Annotated by Examiner below:
[AltContent: textbox (F)][AltContent: textbox (D)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    291
    358
    media_image2.png
    Greyscale

In Reference to Claim 2
Yagi discloses:
	wherein the engine comprises31 a crankcase (oil pan 22) and a cylinder (24) that stands from the crankcase and that has the exhaust port (39,40), the exhaust pipe is connected to the exhaust port, is curved, passes a side of the cylinder, then passes above the crankcase, and extends rearward and upward, and 5the vehicle width direction size of the cross-sectional shape of the muffler connection part is smaller than the vertical direction size of the cross-sectional shape of the muffler connection part, see Fig.1 and 2 shows the exhaust pipe (45, 46, 47). 
Allowable Subject Matter
Claim 3-6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 3-6 are objected to allowable subject matter primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “the vehicle width direction size of the cross-sectional shape of the muffler connection part is smaller than a maximum value of the vehicle width direction size of the cross-sectional shape of the exhaust pipe upstream part.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 3; 
The prior art of record does not teach “wherein the engine is supported by a vehicle body frame, the vehicle body frame comprises a main frame that extends rearward and downward from a head pipe and a pivot plate that extends downward from a rear end part of the main 20frame, and the muffler connection part passes an inside in a vehicle width direction of the pivot plate and overlaps the pivot plate when seen from a vehicle width direction. ” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4; and 
The prior art of record does not teach “, wherein the engine is supported by a vehicle body frame, a connection member that connects the vehicle body frame to the exhaust pipe is provided, and the connection member is welded to at least a surface of the muffler connection 10part having a larger one of the vehicle width direction size of the cross-sectional shape and the vertical direction size of the cross-sectional shape.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746